          Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                              JOHNSTOWN DIVISION

JESSE RUSSELL SIMPSON,               )
                                     )                  Civil Action No. 3: 20-cv-00009
                     Plaintiff,      )
                                     )
         v.                          )                  Chief United States Magistrate Judge
                                     )                  Cynthia Reed Eddy
FEDERAL BUREAU OF PRISONS,           )
IAN CONNORS, National Inmate Appeals )
Administrator; and FBOP GENERAL      )
COUNSEL,                             )
                                     )
                     Defendants.     )

                                   MEMORANDUM OPINION1

      For the reasons that follow, the Court finds that Plaintiff’s claims for equitable relief in this

case are moot. Accordingly, the Clerk of Court will be directed to mark this case closed.

                                         Procedural History

      This case has an intriguing procedural history, which bears detailing. On October 21, 2019,

Plaintiff, Jesse Russell Simpson, initiated this case by filing a Complaint in the United States District

Court for the District of Columbia, seeking equitable relief and damages for Defendants alleged

violations of his religious civil rights occurring while he was incarcerated at five federal prison

facilities. At the time of filing the Complaint, Simpson was a federal inmate incarcerated at FCI

Loretto in Cresson, PA. Prior to being transferred to FCI Loretto, Simpson was housed at FCI

Danbury in Connecticut, transferred to FCI Morgantown in West Virginia, temporarily held at the




1      In accordance with the provisions of 28 U.S.C. § 636(b)(1), the parties have voluntarily
consented to jurisdiction by a United States Magistrate Judge, including entry of final judgment.
 (ECF Nos. 35 and 43).
                                               1
          Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 2 of 6




Federal Transfer Center (“FTC”) Oklahoma City in Oklahoma, and the U.S. Penitentiary Canaan in

Pennsylvania. Complaint, at 4-10.

      Through his Complaint, Simpson alleges that he practices Orthodox Therian Shamanism – a

religion that requires him to “wear an imitation Wolf tail” at all times and “meditate regularly around

imagery of Wolves,” and that Defendants violated his right to freely practice his religion. Id. at 2-4.

Simpson alleges past and ongoing violations of his religious civil rights under the First Amendment

and the Equal Protection Clause of the Constitution, the Religious Freedom Restoration Act

(“RFRA”), 42 U.S.C. §§ 2000bb to 2000bb-4, the Religious Land Use and Institutionalized Persons

Act (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5, and Bivens v. Six Unknown Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). Named as defendants in the Complaint are the Bureau of

Prisons and twenty-two individual defendants, in both their official and individual capacities, for

preventing him from practicing Orthodox Therian Shamanism while incarcerated..

      Contemporaneous with filing his Complaint, Simpson moved for a Temporary Restraining

Order (“TRO”) and Preliminary Injunction (“PI”) requesting that he be authorized to (1) purchase or

make a wolf tail to wear, (2) openly display wolf imagery in his prison cell, and (3) not suffer any

reprisal for filing the TRO/PI. Defendants filed an response in opposition to Simpson’s request for

preliminary equitable relief in which they moved to dismiss, or alternatively, for summary judgment

on his claims.

      By Memorandum Opinion and Order dated January 8, 2020, The Honorable Carl J. Nichols

(1) dismissed against all defendants Simpson’s RLUIPA claims; (2) dismissed Simpson’s claims for

damages against the BOP and Official-Capacity claims against the individual Defendants under

RFRA and the Constitution; (3) dismissed his claims for equitable relief against the individual


                                                  2
         Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 3 of 6




Defendants working at FTC Oklahoma, FCI Morgantown (and the BOP Mid-Atlantic Regional

Office), and USP Canaan; (4) transferred to this Court Simpson’s claims for equitable relief against

the BOP and individual Defendants at FCI Loretto and BOP Headquarters;2 and (5) decided that

Simpson’s Individual-Capacity Bivens and RFRA claims would remain before the Court in the

District of Columbia (ECF No. 18).

      On January 13, 2020, the case was transferred in from the District of Columbia to this Court

and assigned to the undersigned.

                                    Claims Before This Court

      The parties agree that the only claims before this Court are claims for equitable relief: (1)

purchase or make a wolf tail to wear, (2) openly display wolf imagery in his prison cell, and (3) not

suffer any reprisal for filing the TRO/PI.

      Upon the case being transferred, the Federal Defendants reasserted the arguments made

originally before Judge Nichols - that Simpson’s claims should be dismissed for failure to exhaust

his administrative remedies.3 (ECF No. 7). Specifically, the Federal Defendants argue that no

individual is referenced in Simpson’s administrative proceedings and that while at FCI Loretto,

Simpson failed to exhaust his claims regarding the denial of his request to wear a wolf tail and

possess pictures and books of wolves. (ECF No. 29).




2
       Judge Nichols determined that these claims should be transferred to the Western District of
Pennsylvania because, at the time, Simpson was incarcerated at FCI Loretto, and the BOP and those
defendants working at FCI Loretto and BOP Headquarters were responsible for the conditions of
confinement which Simpson challenged.
3
       Judge Nichols did not reach this issue as he transferred the claims seeking equitable relief
based on improper venue.

                                                 3
          Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 4 of 6




      On May 6, 2020, Simpson notified the Court that he had been released to home confinement in

Clarksville, Maryland. (ECF No. 38). The Court thereafter ordered the parties to each file a status

report addressing whether Simpson’s claims for equitable relief had been mooted due to his release

to home confinement. (ECF No. 39). Plaintiff responded and argued in relevant part as follows:

           Plaintiff’s claims for equitable relief have not entirely been mooted because of his
       release. Specifically, Plaintiff is still not authorized to wear an imitation Wolf tail
       inside the Volunteers of America Residential Re-entry Center (“the VOA RCC”) in
       Baltimore, Maryland because (1) an imitation Wolf tail is no considered ‘appropriate
       attire’ by the VOA RCC and (2) Plaintiff’s religion and required attire is not
       recognized by Federal Bureau of Prisons (“BOP”) policy. . . . Furthermore, because
       Loretto FCI Defendants are no longer directly stopping Plaintiff from practicing his
       religion, all official capacity Loretto FCI Defendants should be removed from this
       civil action. The BOP, Ian Connors, and BOP General Counsel are the only
       appropriate Defendants remaining before this Court.4

Pl’s Status Report (ECF No. 41). The three remaining Federal Defendants argued in their status

report that Simpson’s claims were moot, that this Court lacked personal jurisdiction, and venue in the

Western District was improper.

                                             Discussion

      As noted above, during the pendency of this case, Simpson was released to home confinement,

which would appear to make his claims for equitable relief moot. Simpson does not contest that two

of his three equitable relief claims are in fact moot. Specifically, his claims that he cannot openly

display wolf imagery in his prison cell and that he will suffer any reprisal for filing the TRO/are

moot. He argues, however, that his claim that he cannot wear a wolf tail is not moot because he “is

still not authorized to wear an imitation Wolf tail inside Volunteers of America Residential Re-entry

Center (“the VOA RCC”) . . . because (1) an imitation Wolf tail is not considered ‘appropriate attire’


4
  ithout objection from the Federal Defendants, all defendants except the BOP, Ian Connors, and
BOP General Counsel were dismissed.
                                                  4
          Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 5 of 6




by the VOA RCC and (2) Plaintiff’s religion and required attire is not recognized by Federal Bureau

of Prisons (“BOP”) policy.” Pl’s Sur-Reply at 1 (ECF No. 49).

      The Court finds Simpson’s arguments to be unavailing. As the Federal Defendants correctly

point out, they “cannot be called to answer for the policies of an independent contractor.” Sur-Reply

at 2 (ECF No. 53).5 Further, Plaintiff has provided no support for his allegations that the VOA RCC

relies upon the BOP’s policy for religion or attire. He cites no language in the VOA RCC handbook

that declares the VOA RCC applies BOP’s policy for religion or attire. See Pl’s Resp. in Opp’n to

Defs’ Status Report, Attachment - VOA RCC, Resident Handbook (ECF No. 49).

      Moreover, other than pure speculation and conjecture, Simpson has provided the Court with

nothing to support his contention that he cannot wear a wolf tail while at VOA RRC. Simpson only

speculates that he would not be permitted to wear a wolf tail; he provides nothing that indicates that

VOA RRC would find his wolf tail to be unauthorized. Also significant is that Simpson is neither a

resident of VOA RCC nor does he report in person to VOA RRC; rather, it appears that he has bi-

weekly telephone calls and had to bring his vehicle to the VOA RRC once for a car inspection,

which was performed outside of the VOA RRC facility. (ECF No. 53 at 5).

                                            Conclusion

      For all these reasons, the Court finds that Plaintiff’s claims for equitable relief against

Defendants the BOP, Ian Connors, and BOP General Counsel are moot and this case will be

dismissed.6 If VOA RRC has a policy which Simpson alleges violates his constitutional rights, he


5
  The policies and/ practices of the Volunteers of America Residential Re-Entry Center have
been extensively briefed by the parties. See ECF Nos. 41, 48, 49, and 53.
6
  Because the Court has found that Simpson’s claims are moot and will dismiss the case on that
basis, it is not necessary to address the Federal Defendants’ arguments that Simpson failed to
exhaust his administrative remedies, that dismissal is proper pursuant to Fed.R.Civ.P. 12(b)(2) for
                                                5
         Case 3:20-cv-00009-CRE Document 54 Filed 09/03/20 Page 6 of 6




must obtain the relief he seeks in a court which has jurisdiction over VOA RRC, which is not the

United States District Court for the Western District of Pennsylvania. An appropriate Order follows.




Dated: September 3, 2020                              s/Cynthia Reed Eddy
                                                      Cynthia Reed Eddy
                                                      Chief United States Magistrate Judge



cc: Jesse Russell Simpson
    (via ECF electronic notification)

    Kezia Taylor
    U.S. Attorney’s Office
    (via ECF electronic notification)




lack of personal jurisdiction, or that the case should be dismissed pursuant to Fed.R.Civ.P. 12(b)(3)
for improper venue.
                                                    6
